ATTORNEYS FOR APPELLANT                                        ATTORNEYS FOR APPELLEE
Lisa Diane Manning                                             Gregory F. Zoeller
Manning Law Office                                             Attorney General of Indiana
Danville, Indiana
                                                               Paula J. Beller
                                                               Stephen R. Creason
                                                               Deputy Attorneys General
                                                               Indianapolis, Indiana
______________________________________________________________________________
                                                                                      FILED
                                 In the                                           Aug 04 2016, 4:00 pm

                                                                                      CLERK
                                                                                  Indiana Supreme Court

                         Indiana Supreme Court                                       Court of Appeals
                                                                                       and Tax Court


                              _________________________________

                                      No. 32S04-1608-CR-415

COREY T. WEAVER,
                                                               Appellant (Defendant below),

                                                  v.

STATE OF INDIANA,
                                                        Appellee (Plaintiff below).
                              _________________________________

            Appeal from the Hendricks Superior Court, No. 32D02-1410-CM-001002
                            The Honorable Rhett M. Stuard, Judge
                           _________________________________

     On Petition to Transfer from the Indiana Court of Appeals, No. 32A04-1508-CR-1110
                           _________________________________

                                             August 4, 2016

Per Curiam.

        A majority of the Court of Appeals reversed Defendant Corey T. Weaver’s conviction for

refusing to identify himself to a law enforcement official, finding insufficient evidence to support

the conviction. We agree with the dissenting opinion that the evidence was sufficient, and therefore

grant transfer and affirm the trial court.

        On the night of October 1, 2014, Hendricks County Sheriff’s Deputy Samuel Chandler

observed a vehicle with an inoperable license plate light, and he initiated a traffic stop. The vehicle
stopped, and Deputy Chandler approached it and asked the driver for his license and registration.

After the driver was unable to produce his license, Deputy Chandler asked the driver for his address

and then for his name. The driver avoided answering the request for his address, and evaded the

questions about his name—eventually disclosing his last name as “Mr. Weaver” but otherwise

representing, “I don’t have a particular name.” Tr. at 11, 57. After finally admitting his mother

calls him “Corey,” Weaver then repeatedly refused to provide his date of birth, even after being

handcuffed and detained for refusing to identify himself. After a total of approximately sixteen

minutes of questioning, Weaver finally provided his date of birth. Deputy Weaver then was able

to determine that Weaver’s license was suspended.

       The State charged Weaver with, among other things, refusing to identify himself in

violation of Indiana Code section 34-28-5-3.5, which provides as follows:

               A person who knowingly or intentionally refuses to provide either
               the person’s:
                       (1) name, address, and date of birth; or
                       (2) driver’s license, if in the person’s possession;
               to a law enforcement officer who has stopped the person for an
               infraction or ordinance violation commits a Class C misdemeanor.

After a bench trial he was convicted as charged, and the trial court imposed a $100 fine for the

refusal-to-identify conviction. A majority of the Court of Appeals reversed, finding insufficient

evidence that Weaver violated the statute. Weaver v. State, 53 N.E.3d 1225 (Ind. Ct. App. 2016).

Judge Altice dissented, and would have affirmed the trial court. Id. at 1229.

       We agree with Judge Altice that the evidence was sufficient to support Weaver’s conviction

under Indiana Code section 34-28-5-3.5. Accordingly, we grant transfer, see Ind. Appellate Rule

58(A), and affirm the judgment of the trial court.


All Justices concur.

                                                  2